DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Regarding 103 rejection of claims 1, 12, 23, 34, 45-48, Applicant argues in substance that combination of Sun and Lee fails to disclose the limitation “based at least in part on a capability of the base station….” 
In response to argument, Examiner respectfully disagree. Rejection of claims 1, 12, 23, 34, 45-48 now cites 3GPP sections 1, 3 as teaching this limitation as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 12-14, 18-21, 23-25, 29-32, 34-36, 40-43, 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (WO 2014/101012) A1 in view of Lee et al (USPN 2010/0046384) and 3GPP TSG-RAN WG2 Meeting #103bis (R2-1814596), hereafter 3GPP, all provided by Applicant’s IDS.

	Regarding claim 23, Sun discloses 
	an apparatus for wireless communications, comprising: (apparatus comprises UE [0065, 0070-0074]
	a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (processor executing instructions stored in memory to perform [0070]
	receive, from a base station, a first message of a random access procedure (receiving random access response (RAR) message from base station [0009, 0044-0057], FIGs. 3, 4
	identify channel quality information for a communication link between the base station and a UE (measures reference signals to obtain channel quality information for connection between UE and base station [0046-0055, 0003], FIGs. 3, 4
	transmit, to the base station and in response to the first message, a second message of the random access procedure, the second message comprising an indication of the identified quality information in multi-bit channel quality field of the second message (transmits to base station a response message, e.g. MSG 3, which includes the channel quality information, e.g. wideband CQI field comprising 4 bits, in a MAC CE or MAC PDU [0058-0060, 0038-0041], FIGs. 3, 4)
	Sun does not expressly disclose second message associated with a single protocol layer of a control plane protocol stack

	Lee discloses second message associated with a single protocol layer of a control plane protocol stack (RACH message, MSG 2, comprising at least one layer 2/MAC layer L2-PDU/L2 header which contains quality measurement information [0060-0071, 0005-0008], FIGs. 2, 6)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “second message associated with a single protocol layer of a control plane protocol stack” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)
	Combined system of Sun and Lee does not expressly disclose “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information”

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to provide requested quality information to base station using a spare bit in RRC message without further modification to existing system (3GPP, Sections 1, 3)

Claims 1, 47 are rejected based on similar ground(s) provided by rejection of claim 23.

	Regarding claim 45, Sun discloses 
	an apparatus for wireless communications, comprising: (apparatus comprises UE [0065, 0070-0074]
	means for receiving, from a base station, a first message of a random access procedure (receiver, FIG. 5 #501, receiving random access response (RAR) message from base station [0009, 0044-0057], FIGs. 3, 4
	means for identifying channel quality information for a communication link between the base station a UE (processor measures reference signals to obtain channel quality information for connection between UE and base station [0046-0055, 0003, 0070], FIGs. 3, 4
	means for transmitting, to the base station and in response to the first message, a second message of the random access procedure, the second message comprising an indication of the identified quality information in a multi-bit channel quality field of the second message (transmitter, FIG. 5 #502, transmits to base station a response message, e.g. MSG 3, which includes the channel quality information, e.g. wideband CQI field comprising 4 bits, in a MAC CE or MAC PDU [0058-0060, 0038-0041], FIGs. 3, 4)	
second message associated with a single protocol layer of a control plane protocol stack

	Lee discloses second message associated with a single protocol layer of a control plane protocol stack
 (RACH message, MSG 2, comprising at least one layer 2/MAC layer L2-PDU/L2 header which contains quality measurement information [0060-0071, 0005-0008], FIGs. 2, 6)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “second message associated with a single protocol layer of a control plane protocol stack” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)
 	Combined system of Sun and Lee does not expressly disclose “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information”
	3GPP discloses base station providing signaling to support DL quality report included in Msg3 in SIB and/or RAR (Sections 1, 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to provide requested quality information to base station using a spare bit in RRC message without further modification to existing system (3GPP, Sections 1, 3)

 	Regarding claims 34, Sun discloses 
an apparatus for wireless communications, comprising: (apparatus comprising radio network node/base station comprising [0066-0070], FIGs. 4, 6, 7)
	a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (processor executing instructions stored in memory to perform [0067-0070], FIGs. 3, 4
	transmit, to a user equipment (UE), a first message of a random access procedure (transmits random access response to UE [0055], FIGs. 3, 4)
	receive, from the UE and in response to the first message, a second message of the random access procedure, the second message comprising an indication of channel quality information for a communication link between a base station and the UE, the indication in a multi-bit channel quality field of the second message (receives message in response, e.g. MSG 3, which includes the channel quality information in a MAC CE or MAC PDU, e.g. wideband CQI field comprising 4 bits [0058-0060, 0038-0041], FIGs. 3, 4)
	Sun does not expressly disclose second message associated with a single protocol layer of a control plane protocol stack 

	Lee discloses second message associated with a single protocol layer of a control plane protocol stack (RACH message, MSG 2, comprising at least one layer 2/MAC layer L2-PDU/L2 header which contains quality measurement information [0060-0071, 0005-0008], FIGs. 2, 6)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “second message associated with a single protocol layer of a control plane protocol stack” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)
based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information”
	3GPP discloses base station providing signaling to support DL quality report included in Msg3 in SIB and/or RAR (Sections 1, 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to provide requested quality information to base station using a spare bit in RRC message without further modification to existing system (3GPP, Sections 1, 3)

Claims 12, 48 are rejected based on similar ground(s) provided by rejection of claim 34.

 	Regarding claims 46, Sun discloses 
	an apparatus for wireless communications, comprising: (apparatus comprising radio network node/base station comprising [0066-0070], FIGs. 4, 6, 7)
	means for transmitting, to a user equipment (UE), a first message of a random access procedure (transmitting unit, FIG. 6 #601, transmits random access response to UE [0055], FIGs. 3, 4)
	means for receiving, from the UE and in response to the first message, a second message of the random access procedure, the second message comprising an indication of channel quality information for a communication link between the base station and the UE, the indication in a portion of the second message (receiving unit, FIG. 6 #602, receives message in response, e.g. MSG 3, which includes the channel quality information in a MAC CE or MAC PDU, e.g. wideband CQI field comprising 4 bits [0058-0060, 0038-0041], FIGs. 3, 4)
	Sun does not expressly disclose second message associated with a single protocol layer of a control plane protocol stack 
	Lee discloses second message associated with a single protocol layer of a control plane protocol stack (RACH message, MSG 2, comprising at least one layer 2/MAC layer L2-PDU/L2 header which contains quality measurement information [0060-0071, 0005-0008], FIGs. 2, 6)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “second message associated with a single protocol layer of a control plane protocol stack” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)
 	Combined system of Sun and Lee does not expressly disclose “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information”
	3GPP discloses base station providing signaling to support DL quality report included in Msg3 in SIB and/or RAR (Sections 1, 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “based at least in part on a capability of the base station to support the second message comprising the indication of the identified channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to provide requested quality information to base station using a spare bit in RRC message without further modification to existing system (3GPP, Sections 1, 3)

	Regarding claims 2, 13, 24, 35, Sun does not expressly disclose “the single protocol layer comprises one of RRC or MAC layer of the control plan protocol stack”

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the single protocol layer comprises one of RRC or MAC layer of the control plan protocol stack” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)

	Regarding claims 3, 14, 25, 36, Sun does not expressly “the first message comprises a random access response message of the random access procedure; and the second message comprises a RRC connection request message of the random access procedure”
 	Lee discloses first message being a RACH response message and second message to be a RRC which contains channel quality information [0067-0069], FIG. 6
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first message comprises a random access response message of the random access procedure; and the second message comprises a RRC connection request message of the random access procedure” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)

 	Regarding claims 4, 15, 26, 37, Sun does not expressly disclose “transmitting the indication of the identified channel quality information in a header of a media access control protocol data unit carrying the second message”

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting the indication of the identified channel quality information in a header of a media access control protocol data unit carrying the second message” as taught by Lee into Sun’s system with the motivation to perform channel quality measurement and provide the measurement via a RACH message to control transmission power (Lee, paragraph [0024, 0025, 0060-0071, 0005-0008], FIGs. 2, 6)


	Regarding claims 8, 19, 30, 41, Sun does not expressly disclose “receiving signaling that indicates that the base station supports a header of the second message carrying channel quality information”
 	3GPP discloses information in SIB/RAR including indicator supporting MSG3 MAC layer message comprising CQI report in sub header (Sections 1, 3)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving signaling that indicates that the base station supports a header of the second message carrying channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to provide requested quality information to base station using a spare bit in RRC message without further modification to existing system (3GPP, Sections 1, 3)




 	Regarding claims 7, 18, 29, 40, Lee discloses quality measurement information contained in layer 2/MAC layer L2-PDU/L2 header [0060-0071, 0005-0008], FIGs. 2, 6, 8).  Combined system of Sun and Lee does not expressly disclose “logical channel identifier (LCID) that indicates that the header carriers channel quality information”
	3GPP discloses LCID field being used to carry quality report (Sections 2, 3)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “logical channel identifier (LCID) that indicates that the header carriers channel quality information” as taught by 3GPP into combined system of Lee and Sun with the motivation to enable a eNB to determine appropriate repetition number for DL transmission based on quality indication provided (3GPP, Sections 1-3)

Claims 5, 16, 27, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lee, 3GPP and in further view of Wang et al (USPN 2020/0052767).

	Regarding claims 5, 16, 27, 38, combined system of Sun, Lee, 3GPP does not expressly disclose “the header of the MAC PDU comprises a 2-bit channel quality field and the indication of the identified channel quality information is included in the 2-bit channel quality field”
	Wang discloses 2 R bits in MAC sub-header being used to communicate channel quality information by UE [0070-0081], FIGs. 4-6
the header of the MAC PDU comprises a 2-bit channel quality field and the indication of the identified channel quality information is included in the 2-bit channel quality field” as taught by Wang into combined system of 3GPP, Lee and Sun with the motivation to enable a eNB to receive downlink channel quality from UE for DL transmission (3GPP, paragraph [0070-0081], FIGs. 4-6)

Claims 11, 22, 33, 44, are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lee and 3GPP and in further view of 3GPP TSG-RAN WG1 Meeting #94, hereafter WG1.

	Regarding claims 11, 22, 33, 44, Sun discloses UE transmits message, which received by base station, in response, e.g. MSG 3, which includes the channel quality information in a MAC CE or MAC PDU [0058-0060, 0038-0041], FIGs. 3, 4).  Combined system of Sun, Lee, and 3GPP does not expressly disclose “determining a number of repetitions for downlink transmission, the number of repetitions being different than a previous number of repetitions for downlink transmission; and transmitting/receiving the second message based at least in part on the number of repetitions being different than the previous number of repetitions”.
	WG1 discloses MSG3 message contains N candidate values for supported repetition which vary for connection establishment and actual data reception (Section 1)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining a number of repetitions for downlink transmission, the number of repetitions being different than a previous number of repetitions for downlink transmission; and transmitting/receiving the second message based at least in part on the number of repetitions being different than the previous number of repetitions” as taught by WG1 into 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469